Title: To George Washington from Major General William Howe, 16 July 1776
From: Howe, William
To: Washington, George



Sir,
Head Quarters Staten Island 16th July 1776.

I am to acknowledge the Receipt of a Letter from you yesterday, enclosing a Narrative of certain Occurences in Canada last May, with the several Resolutions thereupon: Being hopeful that the Facts alledged will prove to have been founded upon a Misrepresentation I do not enter upon the Subject more especially as the Transactions in Canada where General Carleton commands do not come under my Controul: However I beg Leave generally to observe that it is not only my Duty as a Soldier, but my Disposition as a Man, and I can safely answer for

the same Sentiments in others, who are entrusted with the Execution of His Majestys Commands in America to discourage and punish all Acts of Cruelty, Rapine or Oppression. Threats of Retaliation might have been spared, & Examples of Moderation will ever be the sharpest reproach to those who violate the Laws of Honor & Humanity.
You, Sir, who regulate your Conduct by those Laws, will I am persuaded exert your Endeavours to cultivate the most liberal Sentiments, among all who place themselves under your Command. I have the Honor to be Sir, Your most Obedt Humle Servt

W: H:

